Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00271-CR

                                        Ric Duane MARLEY,
                                              Appellant

                                                 v.
                                             The State of
                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR10059
                              Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 25, 2014

MOTION TO WITHDRAW APPEAL GRANTED; APPEAL DISMISSED

           On June 13, 2014, appellant filed a motion to withdraw his appeal. The motion is granted,

and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).


                                                   PER CURIAM


Do not publish